Citation Nr: 1442644	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  04-42 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected low back and/or bilateral knee disabilities. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board most recently remanded this issue in February 2014.

In January 2011, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the Board's February 2014 remand, the AOJ was directed to obtain an addendum opinion on the etiology of the Veteran's bilateral ankle disability.  The examiner was specifically directed to address the Veteran's September 1977 and December 1977 in-service complaints of ankle pain.  The examiner stated that he could not find any complaints of ankle pain in the service treatment records and based his negative nexus opinion, in part, on this. However, the Board's review of the service treatment records shows two separate records indicating ankle pain in September and December 1977.  See service treatment record, September 1977, December 1977.  (The Board notes that examiner indicated that his access to the electronic record was limited, and that he could not access "one volume.")

Additionally, in his secondary service connection opinion, the examiner concluded that the Veteran's ankle arthritis was not related to his service-connected disabilities.  He failed to address whether his ankle strain could be related to his service-connected disabilities or resulting altered gait, as argued by the Veteran's representative.  See Representative's Brief, September 2014.   In light of these deficiencies, the claim must be remanded for another addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran has not been provided with adequate notice on secondary service connection.  On remand, the Veteran should be provided with such notice.  

Finally, there is some indication that he may receive Social Security Administration (SSA) benefits.  See VA Vocational Rehabilitation memorandum, April 2008.  There is no indication that the AOJ attempted to clarify the nature of these benefits or obtain any SSA records.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  On remand, the AOJ should also attempt to obtain any relevant SSA records.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection for his bilateral ankle claim.

2.  Contact the Veteran to determine whether he is in receipt of SSA disability benefits related to his bilateral ankle disabilities.  If the Veteran responds in the affirmative or fails to respond, appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the AOJ shall obtain an addendum opinion from the March 2014 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should review the service treatment records again, including the September 1977 and December 1977 notes of ankle pain and any other newly obtained evidence.  If the examiner is unable to find/access these records, he is advised to assume that the Veteran complained of bilateral ankle pain in September 1977 (for the previous 4 to 5 months) and December 1977.  

With this in mind, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral ankle disability had its onset in service or is otherwise etiologically related to his active service.  

The examiner must also address the question of whether it is as likely as not that the Veteran's bilateral ankle disability was aggravated (made worse) by a service connected disability.  The examiner must specifically address the argument that his service-connected orthopedic disabilities have caused or aggravated his current ankle strain that, even if they did not cause his ankle arthritis, aggravates that ankle disorder.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim of entitlement to service connection for a bilateral ankle disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



